                                         Barbara P. Foley
                                        Chapter 13 Trustee
                                          Po Box 51109
                                      Kalamazoo, MI 49005
                                    Telephone: (269)343-0305

                                                                                    March 04, 2021

TO:    REBECCA L ALLAN                                      CASE NO: GL-17-00089
       13085 SUMMER LN                                      Chapter 13
       GRAND LEDGE, MI 48837


Our preliminary review of the file in this case indicates that you have successfully completed
your Chapter 13 Plan. Therefore, you may use this letter as your authority to immediately cease
the payments you have been making to this office. If you have a payroll deduction, we will obtain
the order to stop those payments from being deducted from your payroll.            You and your
employer will receive a copy of the order stopping the payroll deduction once it has been signed
by the court. Any funds received after the review date will be refunded to you.

You are cautioned, however, that your attorney may file for any additional fees due them. Prior to
our completion audit and closing of your case we will review your case once again to make sure
your attorney has been paid in full, the mortgage is current, and the secured creditors have been
paid in full according to your plan. While we find that a response to claims to be the exception
rather than the rule, a response certainly can occur. If there is a response, you will be notified as
will your attorney with the amount owed and the reason why. Therefore, if you move, you should
keep the Court, the Trustee and your attorney apprised of your current address for the next six
months.

Once the preliminary review is done, subject to the completion audit, there will be a delay of
approximately 30 days until you receive your discharge from the court .

I want to take this opportunity to congratulate you, at least from a preliminary standpoint on the
apparent completion of your plan.

Very truly yours,

BARBARA P. FOLEY
CHAPTER 13 TRUSTEE

cc: Attorney for Debtor
        ROBERT J KEMPF
        robertkempf@sbcglobal.net
    U.S. Bankruptcy Court
    Trustee
